Citation Nr: 0731499	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-37 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to February 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied entitlement to an increased 
(compensable) evaluation for bilateral hearing loss.


FINDING OF FACT

The veteran's hearing loss disability is manifested by a 
puretone threshold average of no more than 55 decibels in the 
right ear with speech recognition of 84 percent, and a 
puretone threshold average of no more than 53.75 decibels in 
the left ear with speech recognition of 88 percent.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of a pre-initial 
adjudication letter dated June 2003.  The letter advised the 
veteran of the types of evidence and/or information necessary 
to substantiate his claim for an increased rating and the 
relative duties upon himself and VA in developing his claim, 
to include submitting copies of any records in his possession 
that had not previously been submitted.  The timing and 
content of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  An additional 
VCAA notice letter was sent to the veteran from the RO in 
July 2006 and provided the veteran with notice as to 
assignment of effective dates and further notice as to the 
assignment of disability ratings.

Although VCAA notice with regard to assignment of effective 
dates did not precede the initial adjudication, no prejudice 
can result to the veteran in this case.  As the Board is 
denying the claim for entitlement to an increased rating, any 
question as to this downstream element is rendered moot.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and medical records from 
private medical providers.  All records identified by the 
appellant have been obtained, and the veteran was afforded 
appropriate VA examinations in July 2003 and May 2006.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b), 38 C.F.R. § 20.1102 (2006); 
Dingess, 19 Vet. App. 473; Pelegrini II, 18 Vet. App. 112; 
Quartuccio, 16 Vet. App. 183.  


Increased rating

In 1977, an RO rating decision granted service connection for 
bilateral hearing loss, and assigned an initial 
noncompensable disability rating.  The veteran filed his 
claim for an increased rating in February 2003.  

A VA audiology examination in July 2003 noted the veteran's 
report of difficulty hearing and understanding speech in the 
presence of background noise or when two or more persons were 
talking, as well as hearing when speech was softly voiced or 
not well articulated.  He reported similar difficulty when 
speaking on the telephone, and indicted that he needed to 
increase the volume on the radio and television for 
comfortable listening.  At this exam, the veteran's 
audiometric evaluation showed right ear pure tone threshold 
average of 32.5 as well as a left pure tone threshold average 
of 53.75.  He had speech recognition of 100 percent in the 
right ear and 88 percent in the left ear.

The veteran submitted records from a private medical 
provider, dated 1998 and 2000, none of which included 
audiograms.  Also tendered were medical records from Merle 
West Medical Center, which included audiograms but no speech 
recognition scores.  Furthermore, the most recent exam is 
dated in 2001, pre-dating the 2003 VA exam. 

In June 2005, the veteran underwent an additional 
audiological test with a private medical provider; however, 
the medical record does not indicate an examiner nor does it 
provide speech recognition scores.

The May 2006 VA audiology examination noted the veteran's 
difficulty hearing soft voices and hearing over background 
noise or when more than two people were talking.  The exam 
also noted that the veteran had difficulty hearing when using 
the telephone, watching television, and listening to the 
radio.  At this exam, the veteran's audiometric evaluation 
showed right ear pure tone threshold average of 55 as well as 
a left pure tone threshold of 53.75.  He had speech 
recognition of 84 percent in the right ear and 88 percent in 
the left ear.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is based on a 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. § 
5107(a) (West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2007).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation, which is then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2007).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran's July 2003 audiometric examination right ear 
hearing acuity measured a puretone threshold average of 32.5 
decibels with speech recognition of 100 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  
38 C.F.R. § 4.85 (2007).  His left ear hearing acuity 
measured a puretone threshold average of 53.75 decibels with 
speech recognition of 88 percent.  This corresponds to a 
numeric designation of "II" under Table VI.  Id.  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2007).  

The veteran's May 2006 audiometric examination right ear 
hearing acuity measured a puretone threshold average of 55 
decibels with speech recognition of 84 percent.  This 
corresponds to a numeric designation of "II" under Table 
VI.  38 C.F.R. § 4.85 (2007).  His left ear hearing acuity 
measured a puretone threshold average of 53.75 decibels with 
speech recognition of 88 percent.  This also corresponds to a 
numeric designation of "II" under Table VI.  Id.  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2007).  Accordingly, the Board finds that the evidence of 
record preponderates against a compensable rating for 
bilateral sensorineural hearing loss.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2007).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2007).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b) 
(2007).  The Board has considered the veteran's descriptions 
of his bilateral hearing loss disability, but notes that the 
most probative evidence concerning the level of severity 
consists of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  There is no doubt to be 
resolved in his favor.


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


